Citation Nr: 0603923	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for otitis.

2.  Entitlement to service connection for otitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1988 decision by the RO in Columbia, 
South Carolina that, in pertinent part, determined that new 
and material evidence had not been received to reopen a claim 
for service connection for otitis.  The veteran appealed that 
decision with respect to that issue (and others).  In January 
1990, the Board remanded the appeal for additional 
development on a hypertension claim, and deferred action on 
the above mentioned issue.  In an October 1990 rating 
decision, the RO granted service connection for hypertension, 
prostatitis, and hiatal hernia.  The RO advised the veteran 
that this rating action satisfied his appeal, and erroneously 
terminated the appeal as to all issues.  As the record fails 
to show that the veteran withdrew the issue listed on the 
cover page of this decision, and there is no final Board 
decision on that issue, it remains in appellate status.

In an October 2003 decision, the RO granted service 
connection for hearing loss of the left ear.  In January 
2005, the Board remanded the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for otitis for further evidentiary 
development.  In a November 2005 rating decision, the RO 
granted service connection for allergic conjunctivitis and 
for allergic rhinitis with sinusitis.  The case was 
subsequently returned to the Board.

The issue of service connection for otitis media on the 
merits is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

FINDINGS OF FACT

1.  In an unappealed January 1978 decision, the RO denied 
service connection for an ear infection.  

2.  The evidence received subsequent to the January 1978 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for otitis.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the application to reopen a claim 
for service connection for otitis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a January 
1989 Statement of the Case (SOC), and a November 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a May 1989 VA hearing; service medical 
records; VA medical records; and post-service military 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's claim for service connection for otitis was 
previously denied by the RO, in a January 1978 decision.  The 
veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of § 3.156(a) as 
it appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the claim for service connection for a 
left ear infection in January 1978, it had before it the 
veteran's service medical records, which reflect occasional 
treatment for otitis media and otitis externa in the 1970s.  
On retirement medical examination in November 1976, the 
veteran's ears and ear drums were listed as normal.  The RO 
also considered post-service medical records, which were 
negative for otitis, and the veteran's contentions that he 
had current otitis.

In March 1987, the veteran filed a claim for service 
connection for ear problems.  In an April 1987 letter denial, 
the RO informed the veteran that it had confirmed and 
continued its prior decision denying service connection for 
this disability.  

In April 1988, the veteran filed a claim for service 
connection for otitis media.  

Additional evidence submitted since the January 1978 decision 
includes VA medical records and medical records from Shaw Air 
Force Base (AFB) reflecting treatment for a variety of other 
medical conditions.  Such evidence, although new, is not 
material, as it does not relate to the issue of service 
connection for otitis.  Hence, this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge, supra.

Medical records received since the 1978 decision include 
frequent treatment for cerumen (ear wax) in the ear canals.  
At a May 1989 RO hearing, when asked about his claim for 
service connection for otitis, the veteran essentially 
related a recurring problem with ear wax buildup.  In this 
regard, the Board notes that this evidence regarding ear wax, 
although new, is not material, as it does not relate to the 
issue of service connection for otitis.  Hence, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge, supra.

Additional evidence received since the 1978 decision also 
includes post-service medical records reflecting occasional 
treatment for otitis media, otitis externa, and otalgia (ear 
pain).  The Board finds that this evidence is both new, as it 
was not previously on file, and material, as it bears 
directly and substantially upon the specific matter under 
consideration, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim, because it 
tends to show that the veteran's otitis is a recurrent 
disorder.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Board finds that some of the post-service medical 
evidence reflecting treatment for otitis is new and material 
in that it indicates that a relationship may exist between 
the veteran's occasional episodes of otitis and his military 
service.  Accordingly the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for otitis is reopened and, to this extent 
only, the claim is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

As the medical evidence shows that the veteran had occasional 
treatment for otitis media and otitis externa in the 1970s 
during service, and has had occasional treatment for otitis 
media and otitis externa since separation from service, the 
Board finds that a medical examination is necessary to make a 
decision on the claim.  The RO should schedule a VA ear, nose 
and throat (ENT) examination to determine whether the veteran 
currently has otitis, and whether he has chronic or recurrent 
otitis which is related to service.  38 U.S.C.A. § 5103A(d) 
(West 2002).

The veteran is advised that he may submit pertinent lay or 
medical evidence which tends to show that he has chronic or 
recurrent otitis which was incurred or aggravated in service.  
38 U.S.C.A. § 5103(a) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for otitis since 
separation from service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.

2.  Thereafter, afford the veteran a VA 
examination by an ENT specialist (M.D.) 
to determine the nature and etiology of 
any current otitis.  The claims folder 
(and this remand) should be provided to 
and reviewed by the examiner.  All 
necessary testing should be performed.  
Following the examination and review of 
the claims file, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran has chronic or recurrent 
otitis which is related to service.

3.  The RO should then re-adjudicate the 
claim for service connection for otitis.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


